Citation Nr: 0534224	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.. Entitlement to an initial rating, in excess of 10 
percent, for residuals of papillary adenocarcinoma of the 
thyroid, status post thyroidectomy and radioactive iodine.  

2.  Entitlement to an initial compensable rating for 
residuals of a left thumb laceration, with limitation of 
motion and a scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to August 
1999.  

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In October 2001, the veteran's representative clarified that 
the veteran's notice of disagreement was limited to the 
issues of an initial rating for her service-connected 
residuals of thryroid cancer and the laceration of the left 
thumb.  

The Board of Veterans' Appeals (Board) remanded the claims in 
December 2003.  The development ordered in the remand was 
completed to the extent possible.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

The Board noted that the April 2005 VA examination revealed 
the veteran's residuals of thryroidectomy included a three 
and three quarter inch scar over the anterior portion of her 
neck.  The issue of service connection for the thyroidectomy 
scar has not been developed or certified for appellate review 
and is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although VA requested the veteran to identify any records of 
treatment for her residuals of thyroid cancer in a January 
2004 letter, the veteran did not reply.  The April 2005 VA 
examination report identified additional treatment records.  
The VA physician in her report of the April 2005 VA 
examination stated she reviewed the veteran's electronic 
records and her file from Harry Truman.  Those records are 
not currently in the claims folder.  In addition, the report 
specifically refers to a March 23, 2005 endocrinology visit 
during which the endocrinologist felt the veteran had 
subclinical hyperthyroidism.  

The veteran's claim involves entitlement to a higher initial 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  In 
this case which involves an initial rating, any records 
during the rating period may be of great probative value in 
determining if staged ratings should be applied.  The claim 
must be remanded to obtain the records identified.  

In this regard, the Board wishes to inform the veteran that 
it is very important that she cooperate with VA's efforts to 
develop her claim and that she identify for VA any additional 
records of treatment for either her residuals of thyroid 
cancer or laceration of the left thumb.  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

The veteran is also seeking a compensable rating for her 
residuals of a laceration of the left thumb which includes a 
scar.  The effective date for service connection for the 
residuals of the laceration of the left thumb is September 2, 
1999.  During the pendency of the appeal, the criteria for 
rating scars were amended by VA.  See 67 Fed. Reg. 49596 
(2002).  The amended criteria became effective August 30, 
2002.  When a provision of VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination must be made as to which regulation 
is more favorable to the claimant.  If the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g)(West 
2002), which provides that VA may award an increased rating 
based on a change in the law retroactive to, but no earlier 
than, the effective date of the change.  VAOPGCPREC 3-2000.  
The veteran has not been informed of the new criteria for 
evaluating scars.  The claim must be remanded to provide 
notice of the new amended regulations to the veteran.  

The claims are remanded for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated her for residuals of thyroid 
cancer and a laceration of the left thumb 
since her separation from the service.  
With any necessary authorization from the 
veteran, the VA should attempt to obtain 
copies of pertinent treatment records 
identified, including requests to the 
Kansas City VA and Harry S. Truman for 
any records of treatment of the veteran 
dated from August 1999 to the present.  

2.  A supplemental statement of the case 
should be issued to the veteran which 
includes the old and new criteria for 
evaluating scars.  The veteran should be 
given an opportunity to present evidence 
or argument in support of her claim for a 
compensable rating for a scar of the left 
thumb.  Thereafter, VA should 
readjudicate her claim for a compensable 
rating for a scar of the left thumb in 
compliance with VAOPGCPREC 3-2000.  

3.  VA should adjudicate the issue of 
service-connection for a scar on the 
neck, as a residual of the veteran's 
service-connected residuals of thyroid 
cancer.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


